TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00282-CR



                                      Donna Wiant, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-040, HONORABLE BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Donna Wiant seeks to appeal from an order of deferred adjudication for

possession of a controlled substance. The trial court has certified that this is a plea bargain case and

Wiant has no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 14, 2013

Do Not Publish